Exhibit 10.11


Emergent BioSolutions Inc.
Global Non-Qualified Stock Option Award Agreement




1.
Grant of Option.

This Non-Qualified Stock Option Award Agreement evidences the grant by Emergent
BioSolutions Inc., a Delaware corporation (the “Company”), to an employee of the
Company (the “Participant”), of an option to purchase, in whole or in part, that
number of shares (the “Shares”) of common stock, with a $0.001 par value per
share, of the Company (“Common Stock”) set forth under the summary of the grant
in the Participant’s account in the Company’s third-party electronic stock
administrative platform (the “Grant Summary”) at the Grant Price identified on
the Grant Summary (the “Option”), subject to the terms and conditions set forth
in the Global Non-Qualified Stock Option Award Agreement, including any
additional terms and conditions for the Participant’s country set forth in the
addendum attached hereto (the “Addendum” and, collectively with the Global
Non-Qualified Stock Option Award Agreement, the “Agreement”), and the Company’s
Stock Incentive Plan, as amended (the “Plan”). Unless earlier terminated, this
Option shall expire at 5:00 p.m., U.S. Eastern time, on the expiration date
identified on the Grant Summary (the “Expiration Date”).
This Option shall not be an incentive stock option as defined in Section 422 of
the U.S. Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”). Except as otherwise indicated by the
context, the term “Participant”, as used in this Agreement, shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms.
2.
Vesting Schedule.

This Option shall vest in the aggregate in three (3) equal annual installments
on the day immediately prior to each anniversary of the grant date identified in
the Grant Summary, unless otherwise provided therein.
The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Expiration Date or the termination of this
Option under Section 3 of the Agreement or the Plan.
3.Continuous Relationship Requirement. Except as otherwise provided in this
Section 3, this Option may not be exercised unless the Participant, at the time
he or she exercises this Option, is, and has been at all times since the grant
date, an employee, officer or director of, or consultant or advisor to, the
Company or any of its affiliates the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).


(a)    Termination of Relationship. If the Participant ceases to be an Eligible
Participant for any reason, then, except as provided in paragraphs (b) and (c)
below, the right to exercise this Option shall terminate 90 days after such
cessation (but in no event after the Expiration Date), provided that this Option
shall be exercisable only to the extent that the Participant was entitled to
exercise this Option on the date of such cessation. Notwithstanding the
foregoing, if the Participant, prior to the Expiration Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this Option shall terminate
immediately upon such violation. For purpose of this Agreement, the
Participant’s service will be deemed to terminate as of the date the Participant
is no longer actively providing services to the Company or any of its affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment or other laws in the jurisdiction where
the Participant is employed or otherwise rendering services or the terms of the
Participant’s employment or other service agreement, if any) and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment or other laws in the jurisdiction where
the Participant is employed or otherwise rendering services or the terms of the
Participant’s employment or other service agreement, if any). The Company shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of this Option grant (including whether
the Participant may still be considered to be providing services while on a
leave of absence).


(b)    Death or Disability. If the Participant dies or becomes disabled as
determined in good faith by the Company prior to the Expiration Date while he or
she is an Eligible Participant and the Company has not terminated such
relationship for “cause” as specified in paragraph (c) below, this Option shall
be exercisable, within the period of one (1) year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this Option shall be exercisable only to
the extent that this Option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this Option shall not
be exercisable after the Expiration Date.


(c)    Cause. If, prior to the Expiration Date, the Participant’s employment or
other relationship with the Company or any of its affiliates is terminated by
the Company or any of its affiliates for Cause (as defined in the Plan), the
right to exercise this Option shall terminate immediately upon the effective
date of such termination of employment or other relationship.


4.Form of Exercise. Each election to exercise this option shall be in accordance
with the Company’s policies and procedures. The Participant may purchase less
than the number of Shares covered hereby, provided that no partial exercise of
this option may be for any fractional Share.


5.Method of Payment. The exercise price and any Tax-Related Items (as defined in
Section 6 of the Agreement) may be paid by the Participant by one of the
following methods available under the Company’s exercise procedures, which may
include: (i) payment by cash or check, (ii) payment by transfer to the Company
of shares of Common Stock owned by the Participant having a fair market value at
the time of exercise equal to the exercise price and any Tax-Related Items;
(iii) a “same day sale” transaction pursuant to which a third party loans funds
to the Participant to enable the Participant to purchase Shares and pay any
Tax-Related Items, and then sells a sufficient number of Shares on the
Participant’s behalf to repay the loan and fees; (iv) a “net exercise”
transaction, pursuant to which the Company delivers to the Participant the net
number of Shares remaining from the portion of the Option being exercised after
deduction of a number of shares of Common Stock with a fair market value equal
to the exercise price and any Tax-Related Items; or (v) any other method that is
established by the Company from time to time.
The Company may suspend, or eliminate, various forms of permissible payment of
the exercise price from time to time in its sole discretion. Further,
notwithstanding any provision within this Agreement to the contrary, if the
Participant resides or provides services outside of the United States, the
Company may require that the Participant (or in the event of the Participant’s
death, the Participant’s authorized transferee, as the case may be) exercise the
Option in a method other than as specified above, may require the Participant to
exercise the Option only by means of a “same day sale” transaction (either a
“sell-all” transaction or a “sell-to-cover” transaction) as it determines in its
sole discretion, or may require the Participant to sell any Shares acquired
under the Plan immediately or within a specified period following the
Participant’s termination of service from the Company or any of its affiliates
(in which case, the Participant hereby agrees that the Company shall have the
authority to issue sale instructions in relation to such Shares on the
Participant’s behalf).
6.Responsibility for Taxes.
(a) The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the affiliate for which the Participant provides
services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld, if
any, by the Company or the Service Recipient. The Participant further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, but not limited to, the
grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired upon the exercise of this Option and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of this Option to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Service
Recipient (or former service recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Service Recipient to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Participant’s wages or other compensation
payable to the Participant by the Company or the Service Recipient, (ii)
withholding from proceeds of the sale of Shares acquired upon exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent), (iii) withholding from the Shares otherwise issuable at
exercise of this Option, or (iv) any method determined by the Company to be in
compliance with applicable laws.
(c)    Depending on the withholding method, the Company and/or Service Recipient
may withhold or account for Tax-Related Items by considering statutory
withholding rates or other applicable withholding rates, including maximum rates
applicable in the Participant’s jurisdiction, in which case the Participant may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the exercised
Option, notwithstanding that a number of Shares is held back solely for the
purpose of paying the Tax-Related Items.
(d)    Finally, the Participant agrees to pay to the Company or the Service
Recipient any amount of Tax-Related Items that the Company or the Service
Recipient may be required to withhold or account for as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the underlying
Shares or the proceeds from the sale of Shares acquired upon exercise of this
Option, if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.
7.Non-Transferability of Option.


This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, shall be exercisable only by the Participant; provided, however,
that if permitted by the Company and valid under applicable law, the gratuitous
transfer of this Option by the Participant to or for the benefit of any
immediate family member, domestic partner, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Registration Statement on Form S-8 for the registration of the
sale of the Common Stock subject to such Option under the U.S. Securities Act of
1933, as amended; provided, further, that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
authorized transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Option.


8.Nature of Grant. In accepting this option, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;
(b)    the grant of this Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of stock
options, or benefits in lieu of stock options, even if stock options have been
granted in the past;
(c)    all decisions with respect to future stock options, if any, will be at
the sole discretion of the Company;
(d)    the grant of this Option and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming a service
relationship with the Company or any of its affiliates and shall not interfere
with the ability of the Service Recipient to terminate the Participant’s service
relationship (if any);
(e)    the Participant is voluntarily participating in the Plan;
(f)    this Option and any Shares acquired under the Plan, and the income from
and value of the same, are not intended to replace any pension rights or
compensation;
(g)    this Option and any Shares acquired under the Plan, and the income from
and value of the same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(h)    the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    if the Shares underlying this Option do not increase in value, this
Option will have no value;
(j)    if the Participant exercises this Option and acquires Shares, the value
of such Shares may increase or decrease, even below the Option exercise price;
(k)    no claim or entitlement to compensation or damages shall arise from the
forfeiture of this Option resulting from the Participant ceasing to be an
Eligible Participant (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment or other laws in the jurisdiction where
the Participant is employed or otherwise rendering services or the terms of the
Participant’s employment or other service agreement, if any);
(l)    unless otherwise agreed to by the Company, this Option and any Shares
acquired under the Plan, and the income from and value of the same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any of the Company’s affiliates;
(m)    unless otherwise provided in the Plan or by the Company in its
discretion, this Option and the benefits evidenced by this Agreement do not
create any entitlement to have this Option or any such benefits transferred to,
or assumed by, another company, nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock;
and
(n)    neither the Company, the Service Recipient nor any other affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of this Option or of any amounts due to the Participant pursuant to the
exercise of this Option or the subsequent sale of Shares acquired upon exercise.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares acquired upon exercise. The Participant should consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


10.Data Privacy.
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in any Option award grant materials by and among, as
applicable, the Service Recipient, the Company, and any of its affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including but not limited
to, the Participant’s name, home address and telephone number, email address,
date of birth, social insurance, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to the Company’s
designated broker and/or stock plan service provider that is assisting the
Company (presently or in the future) with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Ethics and Compliance Officer at
Complianceofficer@ebsi.com.
The Participant authorizes the Company, the Service Recipient and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Ethics and Compliance
Officer at Complianceofficer@ebsi.com.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment or
service status with the Service Recipient will not be affected. The only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant stock options or other equity awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Ethics and Compliance Officer at
Complianceofficer@ebsi.com.
11.Not a Public Offering. If the Participant resides outside of the United
States, the grant of the Option is not intended to be a public offering of
securities in his or her country of residence (or country of service, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Option is not subject to the
supervision of the local securities authorities.


12.Insider Trading Restrictions / Market Abuse Laws. The Participant understands
that he or she is subject to the Company’s Insider Trading Policy and may be
subject to various insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including but not limited to the U.S., the
Participant’s country and the broker’s country, which affect the Participant’s
ability, directly or indirectly, to purchase or sell or attempt to sell or
otherwise dispose of Shares issuable upon the exercise of this Option or any
other securities of the Company while in possession of material non-public or
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdiction(s)). The Company’ Insider Trading Policy as well as
local insider trading laws and regulations prohibit the cancellation or
amendment of orders by the Participant while in possession of inside
information. Furthermore, the Participant understands that he or she is
prohibited from (i) disclosing inside information to any third party, including
fellow employees (other than on a “need to know” basis) and (ii) “tipping” third
parties by sharing with them Company inside information, or otherwise causing
third parties to buy or sell Company securities on the basis of inside
information. Any restrictions under laws or regulations are separate from and in
addition to any restrictions imposed under the Company’s Insider Trading Policy.
It is the Participant’s responsibility to comply with any applicable
restrictions and the Participant should consult with his or her personal legal
advisor on this matter.


13.Foreign Asset / Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect the Participant’s ability to acquire or hold Shares or cash
received from participating in the Plan (including from any dividends paid on
Shares) in a brokerage or bank account outside the Participant’s country. The
Participant may be required to report such accounts, assets, or related
transactions to the tax or other authorities in the Participant’s country. The
Participant may also be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to the
Participant’s country within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to comply with such
regulations and that the Participant should speak with a personal legal advisor
on this matter.


14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver documents related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line electronic system established and maintained by the Company or a
third party designated by the Company.


15.Language. The Participant acknowledges that he or she is sufficiently
proficient in English or has consulted with an advisor who is sufficiently
proficient in English so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document(s) related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
 
16.Addendum. Notwithstanding any provisions in this Global Non-Qualified Stock
Option Agreement, this Option shall be subject to any additional terms and
conditions for the Participant’s country set forth in the Addendum attached
hereto. Moreover, if the Participant relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.


17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on this
Option and on any Shares acquired upon exercise of this Option, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


18.Governing Plan Document. The Option is subject to the Grant Summary, this
Agreement and all the provisions of the Plan, the provisions of which are hereby
made a part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of the Grant Summary, this Agreement and those of the Plan, the
provisions of the Plan shall control.


19.Entire Agreement. These terms and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this Option award; provided that any separate
employment, consulting, or severance plan or agreement between the Company and
the Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by these terms.


20.Governing Law. This Option award shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware in the United
States of America without regard to any applicable conflict of law principles.


21.Interpretation. The interpretation and construction of any terms or
conditions of the Plan or this Option award by the Compensation Committee shall
be final and conclusive.


22.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


23.Waiver. The waiver by the Company with respect to the Participant (or any
other participant’s) compliance of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.


ADDENDUM
TO THE GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT

Capitalized terms, unless explicitly defined in this Addendum, shall have the
meanings given to them in the Global Non-Qualified Stock Option Agreement (the
“Agreement”) or in the Plan.
This Addendum includes additional terms and conditions that govern the
Participant’s Option if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident (or is
considered as such for local law purposes) of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of this Option, the
Company shall, in its discretion, determine to what extent the additional terms
and conditions contained herein shall be applicable to the Participant.
EUROPEAN UNION / EUROPEAN ECONOMIC AREA
Data Privacy.
The Company, with its registered address at 400 Professional Drive,
Gaithersburg, Maryland, 20879 U.S.A. is the controller responsible for the
processing of the Participant’s personal data by the Company and the third
parties noted below.
(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
the Participant is hereby notified that the Company collects, processes and uses
certain personal information about the Participant for the legitimate purpose of
implementing, administering and managing the Plan and generally administering
awards, which may specifically include: the Participant’s name, home address,
email address and telephone number, date of birth, social insurance number or
other identification number, salary, citizenship, job title, any shares or
directorships held in the Company, and details of all stock options, any
entitlement to shares of Common Stock awarded, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Service Recipient (“Personal Data”). In granting the Option
under the Plan, the Company will collect, process, use, disclose and transfer
(collectively, “Processing”) Personal Data for purposes of implementing,
administering and managing the Plan. The Company’s legal basis for the
Processing of Personal Data is the Company’s legitimate business interests of
managing the Plan, administering employee awards and complying with its
contractual and statutory obligations, as well as the necessity of the
Processing for the Company to perform its contractual obligations under the
Agreement and the Plan. The Participant’s refusal to provide Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect the Participant’s ability to participate in the Plan. As such, by
accepting the Option, the Participant voluntarily acknowledges the Processing of
Personal Data as described herein.


(b)    Stock Plan Administration Service Provider. The Company may transfer
Personal Data to the Company’s designated broker and/or stock plan service
provider which may assist the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share Personal Data with another company that serves in a
similar manner. The Company’s service provider will open an account for the
Participant to receive and trade Shares pursuant to the Option. The Processing
of Personal Data will take place through both electronic and non-electronic
means. Personal Data will only be accessible by those individuals requiring
access to it for purposes of implementing, administering and operating the Plan.
When receiving Personal Data, if applicable, the service provider provides
appropriate safeguards in accordance with the EU Standard Contractual Clauses or
other appropriate cross-border transfer solutions. By participating in the Plan,
the Participant understands that the service provider will Process the
Participant's Personal Data for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


(c)    International Data Transfers. The Company is based in the United States,
which means it will be necessary for Personal Data to be transferred to, and
Processed in the United States. When transferring Personal Data to the United
States, the Company provides appropriate safeguards in accordance with the EU
Standard Contractual Clauses, and other appropriate cross-border transfer
solutions. The Participant may request a copy of the appropriate safeguards with
the designated broker and/or stock plan administrator or the Company by
contacting the Ethics and Compliance Officer at Complianceofficer@ebsi.com.


(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs Personal
Data related to the Plan, the Company will remove it from its systems. If the
Company keeps Personal Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.


(e)    Data Subject Rights. To the extent provided by law, the Participant has
the right to subject to certain exceptions: (1) request access or copies of
Personal Data the Company Processes, (ii) request rectification of incorrect
Personal Data, (iii) request deletion of Personal Data, (iv) place restrictions
on Processing of Personal Data, (v) lodge complaints with competent authorities
in the Participant’s country, and/or (vi) request a list with the names and
addresses of any potential recipients of Personal Data. To receive clarification
regarding the Participant’s rights or to exercise his or her rights, the
Participant may contact the Ethics and Compliance Officer at
Complianceofficer@ebsi.com. The Participant also has the right to object, on
grounds related to a particular situation, to the Processing of Personal Data,
as well as opt-out of the Plan herein, in any case without cost. The
Participant’s provision of Personal Data is a contractual requirement. The
Participant understands, however, that the only consequence of refusing to
provide Personal Data is that the Company may not be able to administer the
Option, or grant other awards or administer or maintain such awards.


CANADA
Method of Payment. Notwithstanding any terms and conditions in this Agreement or
the Plan to the contrary, the Participant is prohibited from surrendering Shares
that he or she already owns to pay the Option exercise price or any Tax-Related
Items in connection with the exercise of the Option. The Company reserves the
right to permit this method of payment depending upon the development of local
law.
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker, provided the resale of such Shares
takes place outside Canada through the facilities of a stock exchange on which
the Shares are listed (i.e., the New York Stock Exchange).
The following provisions apply if the Participant is a resident of Quebec:
Data Privacy. The following supplements Section 10 to the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company or any of its affiliates and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company or any of its affiliates to
record such information and to keep such information in the Participant’s
employee file.
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


GERMANY
No country-specific provisions.
IRELAND
No country-specific provisions.
ITALY
No country-specific provisions.




SINGAPORE
Securities Law Information. The grant of the Option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply. The Participant should note that the Option is subject to section 257 of
the SFA and the Participant will not be able to make any subsequent sale of the
Shares in Singapore, or any offer of such subsequent sale of the Shares subject
to the Option in Singapore, unless such sale or offer is made (i) after six (6)
months from the date of grant or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
SPAIN
Employment Law Acknowledgment. In accepting this Option, the Participant
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan. Further, the Participant understands that the
Company, in its sole discretion, has unilaterally and gratuitously decided to
grant options under the Plan to individuals who may be employees of the Company
or any of its affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not bind the Company or any of its affiliate except to the extent set
forth in this Agreement. Consequently, the Participant understands that the
Option is granted on the assumption and condition that such Option and any
Shares acquired upon exercise of the Option shall not become a part of any
employment contract (either with the Company or any of its affiliate) and shall
not be considered a mandatory benefit, or salary for any purposes (including
severance compensation) or any other right whatsoever.
Further, as a condition of the grant of the Option, unless otherwise expressly
provided for by the Company or set forth in this Agreement, the Option will be
cancelled without entitlement to any Shares if the Participant’s service
terminates by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Company, in its sole discretion, shall determine the date when
the Participant’s service has terminated for purposes of the Option.
The Participant understands that the Option would not be granted but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of, or
right to, the Option shall be null and void.
SWITZERLAND
Securities Law Information. The grant of the Option and issuance of Shares is
considered a private offering in Switzerland. Neither this document nor any
other materials relating to the Option constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Option may be
publicly available in Switzerland. Neither this document nor any other offering
or marketing materials relating to the Option have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).
UNITED KINGDOM
Responsibility for Taxes. The following provisions shall supplement Section 6 of
the Agreement:
Without limitation to Section 6 of the Agreement, the Participant agrees that he
or she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company, the Service Recipient
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Service Recipient against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay to HMRC on
the Participant’s behalf (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Participant is a director or executive officer
and income tax due is not collected from or paid by the Participant within 90
days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant acknowledges
that the Participant ultimately will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Service Recipient
(as applicable) for the value of any employee national insurance contributions
due on this additional benefit, which the Company and/or the Service Recipient
may recover from the Participant at any time thereafter by any of the means
referred to in Section 6 of the Agreement.
Exclusion of Claim. The Participant acknowledges and agrees that he or she will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant ceasing to have rights under or to be
entitled to the Option, whether or not as a result of the termination of the
Participant’s service (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Option. Upon the
grant of the Option, the Participant will be deemed to have waived irrevocably
any such entitlement.


Global Non-Qualified Stock Option Award Agreement

